Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a national stage entry of PCT/EP2019/071180 (international filing date: 08/07/2019), which claims priority from provisional application 62717090 (filed 08/10/2018).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 3-6, 8, 10-11, 15, 17, 19, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 line 4, "the unlicensed operation" has no antecedent basis.  Similar problem appears in claims 19 and 20.
Claim 1 line 6, the phrase “quasi-co-location, QCL,” is unclear and ambiguous.  For example, it is unclear as to whether this phrase is comprising only one feature, or two features, which include (i) quasi-co-location, and (ii) QCL.  In the event that comprises only one feature, it is suggested that the phrase “quasi-co-location, QCL,” be changed to --- “quasi-co-location (QCL)” ---.  Otherwise clarification is respectfully requested. Similar problem appears in claims 19 and 20.
Claim 1 line 6-7, the phrase “synchronisation signal and physical broadcast channel, SS/PBCH,” is unclear and ambiguous.  For example, it is unclear as to whether this phrase is comprising only one feature, or two features, which include (i) synchronisation signal and physical broadcast channel, and (ii) SS/PBCH.  In the event that comprises only one feature, it is suggested that the phrase “synchronisation signal and physical broadcast channel, SS/PBCH,” be changed to --- “synchronisation signal and physical broadcast channel (SS/PBCH)” ---.  Otherwise clarification is respectfully requested. Similar problem appears in claims 19 and 20.
Claim 1 line 10, "the second indices" (i.e. plural) has no antecedent basis.  Similar problem appears in claims 19 and 20.
Claim 1 line 10, the phrase “the second indices” is unclear and ambiguous as to whether it is referred to the “second index” as in claim 1 line 8.  Similar problem appears in claims 19 and 20.
Claim 3 line 1-2, "the frame timing" has no antecedent basis.
Claim 4 line 1-2, “the determining of the first index" has no antecedent basis.  
Claim 5 line 1-2, “the receiving of the first index" has no antecedent basis.  
Claim 5 line 3, “the identifier" has no antecedent basis.  
Claim 5 line 3, “the Physical Broadcast Channel" has no antecedent basis.  
Claim 6 line 3, the phrase “System Information Block, SIB,” is unclear and ambiguous.  For example, it is unclear as to whether this phrase is comprising only one feature, or two features, which include (i) System Information Block, and (ii) SIB.  In the event that comprises only one feature, it is suggested that the phrase “System Information Block, SIB,” be changed to --- “System Information Block (SIB)” ---.  Otherwise clarification is respectfully requested.  Similar problem appears in claim 15.
Claim 8 line 3, the phrase “Master Information Block, MIB,” is unclear and ambiguous.  For example, it is unclear as to whether this phrase is comprising only one feature, or two features, which include (i) Master Information Block, and (ii) MIB.  In the event that comprises only one feature, it is suggested that the phrase “Master Information Block, MIB,” be changed to --- “Master Information Block (MIB)” ---.  Otherwise clarification is respectfully requested.  Similar problem appears in claim 17.
Claim 10 line 3, the phrase “determining one or more desired second index(es)” is unclear and ambiguous as to whether it is referred to the “…determining a second index” as in claim 1 line 8.  Clarification is respectfully requested.  Similar problem appears in claim 11.
Claim 10 line 4, the phrase “determining  second index” is unclear and ambiguous as to whether it is referred to the “…determining a second index” as in claim 1 line 8.  Clarification is respectfully requested.
Claim 10 line 6, the phrase “the second indices” is unclear and ambiguous as to whether it is referred to (a) the “second index” as in claim 10 line 4, or (b) the “one or more desired second index(es)” as in claim 10 line 3.  Clarification is respectfully requested.  Similar problem appears in claim 11.
Claim 11 line 5, the phrase “determining  second index I” is unclear and ambiguous as to whether it is referred to the “…determining a second index” as in claim 1 line 8.  Clarification is respectfully requested.
Claim 19, this claim is unclear and ambiguous as to whether it is (a) a computer storage medium claim (see preamble), or (b) a method claim (see line 5).  If it is indeed a computer storage medium claim, the examiner suggests the term “method” to be removed from claim 19.

Claim Rejections - 35 USC § 101
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 19 recites in the preamble “computer storage medium” that does not exclude the embodiments of "signal" per se or "carrier wave", and therefore it is directed to non-statutory subject matter.  It is suggested that the “computer storage medium” be changed to --- non-transitory computer storage medium --- to overcome the rejection.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Si et al. (US 20190191457 A1, hereinafter Si), in view of ZHANG et al. (US 20190037481 A1, hereinafter ZHANG).

Regarding claim 1, Si teaches a method implemented in a wireless transceiver device arranged to operate in a cellular wireless communication network and capable of operating in an unlicensed spectrum where listen-before-talk is employed, the method comprising (in general, see fig. 19-20 and their corresponding paragraphs at least 330-353):
determining a first parameter (see at least para. 330, e.g. UE assumes the DSCH-blocks are in the order of {0, 1, 2, 3, 4, 5, 6, 7} with a starting offset as O_DSCH comparing to the start of the DSCH window); and 
determining quasi-co-location, QCL, relationship between one or more synchronisation signal and physical broadcast channel, SS/PBCH, blocks each having a first index, by determining a second index for the one or more SS/PBCH blocks by applying a modulo operation on the first index, respectively, based on the first parameter, where the QCL relationship is determined to occur if the second indices coincide (see at least para. 332-333, e.g. UE can assume that the SS/PBCH blocks with same SS/PBCH block index (e.g. across burst set) are QCLed, based on the mapping between possible SS/PBCH block location within the DSCH-window i_Location and SS/PBCH block index i_SSB is given by i_SSB=i_Location mod K).
Si differs from the claim, in that, it does not specifically disclose [a first parameter,] for the unlicensed operation, indicative on provision of synchronisation signal blocks, which is well known in the art and commonly used for facilitating coverage enhancement.
ZHANG, for example, from the similar field of endeavor, teaches similar or known mechanism of [a first parameter,] for the unlicensed operation, indicative on provision of synchronisation signal blocks (see at least claims 11, e.g. timing offset indicates the timing offset between the first available SSB transmission opportunity and a starting boundary of the DMTC window), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate ZHANG into the method of Si for facilitating coverage enhancement.

Regarding claim 2, Si in view of ZHANG teaches the determining of the first parameter comprises receiving the first parameter.  (Si, see at least para. 332, e.g. O_DSCH is signaled to UE)

Regarding claim 3, Si in view of ZHANG teaches determining the frame timing based on the first index associated with a detected SS/PBCH block.  (Si, see at least para. 332, e.g. UE can use the SS/PBCH block index together with O_DSCH to infer the timing information such as the half frame boundary)

Regarding claim 4, Si in view of ZHANG teaches the determining of the first index comprises receiving at least a part of the first index from a Physical Broadcast Channel payload.  (Si, see at least para. 332, e.g. UE can determine the SS/PBCH block index from the DSCH-block (e.g. DMRS and potentially PBCH content))

Regarding claim 5, Si in view of ZHANG teaches the receiving of the first index comprises receiving at least a part of the first index implicitly from the identifier of a reference signal sequence associated with the Physical Broadcast Channel. (Si, see at least para. 332, e.g. UE can determine the SS/PBCH block index from the DSCH-block (e.g. DMRS and potentially PBCH content))

Regarding claim 6, Si in view of ZHANG teaches the determining of the first parameter comprises receiving at least a part of the first parameter from a System Information Block, SIB.  (Si, see at least para. 332 along with para. 96, e.g. O_DSCH is signaled to UE by DSCH-block (e.g. in RMSI if RMSI is multiplexed within the DSCH-block or in PBCH content…))

Regarding claim 7, Si in view of ZHANG teaches the at least part of the first parameter is conveyed in a field used for ssb-PositionInBurst of a ServingCellConfigCommonSIB.  (Si, see at least para. 332 along with para. 318, e.g. ssb-PositionsInBurst in RMSI)

Regarding claim 8, Si in view of ZHANG teaches the determining of the first parameter comprises receiving at least a part of the first parameter from one of a Master Information Block, MIB, a PBCH payload, and a combination of the two.  (Si, see at least para. 332 along with para. 96, e.g. O_DSCH is signaled to UE by DSCH-block (e.g. in RMSI if RMSI is multiplexed within the DSCH-block or in PBCH content…))

Regarding claim 9, Si in view of ZHANG teaches the determining of the first parameter comprises receiving the first parameter through user-specific Radio Resource Control signaling. (Si, see at least para. 332 along with para. 318, e.g. ssb-PositionsInBurst  in RRC)

Regarding claim 10, Si in view of ZHANG teaches the determining of the QCL relationship comprises: determining one or more desired second index(es) from transmission history; determining second index for a received SS/PBCH block as the first index modulo the first parameter; and comparing the second indices.  (Si, see at least para. 332-333, e.g. UE can assume that the SS/PBCH blocks with same SS/PBCH block index (e.g. across burst set) are QCLed, based on the mapping between possible SS/PBCH block location within the DSCH-window i_Location and SS/PBCH block index i_SSB is given by i_SSB=i_Location mod K).

Regarding claim 14, Si in view of ZHANG teaches receiving an indication of a number of transmitted SS/PBCH blocks per burst.  (Si, see at least para. 333 along with para. 314, e.g. where L is the maximum number of SS/PBCH blocks within a burst set)

Regarding claim 15, Si in view of ZHANG teaches receiving the receiving of the indication of the number comprises receiving the number from a System Information Block, SIB.  (Si, see at least para. 333 along with para. 314, e.g. the indication of actually transmission can be in ssb-PositionsInBurst in RMSI)

Regarding claim 16, Si in view of ZHANG teaches receiving the number is conveyed in a field used for ssb-PositionInBurst of a ServingCellConfigCommonSIB. (Si, see at least para. 333 along with para. 314, e.g. the indication of actually transmission can be in ssb-PositionsInBurst in RMSI)
Regarding claim 17, Si in view of ZHANG teaches the receiving of the indication of the number comprises receiving the number from a one of a Master Information Block, MIB, a PBCH payload, and a combination of the two.  (Si, see at least para. 333 along with para. 314 and 266, e.g. RMSI/OSI/Paging blocks is indicated in system information such as MIB carried by NR-PBCH in the corresponding SS/PBCH block)

Regarding claim 18, Si in view of ZHANG teaches the receiving of the indication of the number comprises receiving the number through user-specific Radio Resource Control signalling. (Si, see at least para. 333 along with para. 314, e.g. the indication of actually transmission can be in ssb-PositionsInBurst in RMSI and/or ssb-PositionsInBurst in RRC)

Regarding claim 19, this claim is rejected for the same reasoning as claim 1 except this claim is in computer storage medium claim format.
To be more specific, Si in view of ZHANG also teaches a same or similar apparatus with computer storage medium  (Si, see at least fig. 2), which are well known in the art and commonly used for providing and enabling robust and reliable data communication hardware and software.

Regarding claim 20, this claim is rejected for the same reasoning as claim 1 except this claim is in apparatus claim format.
To be more specific, Si in view of ZHANG also teaches a same or similar apparatus with transceiver and processor circuitry (Si, see at least fig. 2), which are well known in the art and commonly used for providing and enabling robust and reliable data communication hardware and software.

Allowable Subject Matter
Claim 11 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. 
Claim 12 would be allowable because it depends from claim 11.
Claim 13 would be allowable because it depends from claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following prior arts are all cited to show systems which are considered pertinent to the claimed invention. 
See form PTO-892 for detail.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE F LAM whose telephone number is (571)270-7577. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465